       Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 1 of 16




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID HATCHIGIAN AND         :
JOAN RANDAZZO,               :                             CIVIL ACTION
                             :                             NO. 20-CV-4110
            Plaintiffs,      :
                             :
    v.                       :
                             :
CARRIER CORPORATION, et al., :
                             :
            Defendants.      :
                             :

                                MEMORANDUM

      David Hatchigian and Joan Randazzo have brought suit pro se against

Defendants Peirce-Phelps, LLC, Carrier Corporation, the County of Philadelphia,

and the Court of Common Pleas of Philadelphia County for breach of settlement,

violations of the Federal and Pennsylvania Constitutions, deprivation of civil rights

under 42 U.S.C. § 1983, declaratory judgment pursuant to 42 Pa. Cons. Stat. §

7532, negligence, breach of implied and express warranty, breach of contract,

violations of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq., and

violations of the Pennsylvania Unfair Trade Practices and Consumer Protection

Law, 73 Pa. Cons. Stat. § 201-1, et seq. Before the Court are Motions to Dismiss

Plaintiffs’ Amended Complaint by Peirce-Phelps, LLC (ECF No. 16) and Carrier

Corporation (ECF No. 17), arguing pursuant to Federal Rules of Civil Procedure




                                          1
        Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 2 of 16




12(b)(1) and (6) that this Court lacks subject matter jurisdiction and that Plaintiffs’

Complaint fails to state a claim upon which relief can be granted.

       This Court dismissed Plaintiffs’ initial Complaint (ECF No. 1) for lack of

subject matter jurisdiction (ECF Nos. 12 and 14); Plaintiffs’ Amended Complaint

has not remedied those defects. Plaintiffs have attempted to establish federal

jurisdiction by adding the County of Philadelphia and the Court of Common Pleas

of Philadelphia County, which adjudicated Hatchigian’s earlier attempt to resolve

this conflict in Pennsylvania state court, and by arguing that this Court has some

constitutional obligation to set aside that court’s duly-made decision. This Court

finds the amended pleadings lacking and will dismiss the Amended Complaint in

its entirety.

I.     FACTS

       This case has an extensive history which was discussed at length in the

Court’s December 3, 2020 Memorandum Opinion (ECF No. 12), and will be only

briefly summarized again here.

       In 2005, Plaintiffs David Hatchigian and Joan Randazzo (collectively,

“Plaintiffs”) purchased an air conditioner unit manufactured by defendant Carrier

Corporation (“Carrier”) from retailer Peirce-Phelps, LLC (“Peirce-Phelps”) for

installation on the roof of a multi-unit property in Philadelphia. See ECF No. 15 at




                                           2
         Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 3 of 16




¶ 17. Plaintiffs allege that the Carrier unit malfunctioned, causing significant water

damage and necessitating costly mold remediation. Id. at ¶ 18.

        In September 2015, Hatchigian filed a complaint against Carrier and Peirce-

Phelps in the Philadelphia County Court of Common Pleas. ECF No. 15 ¶ 3.1 On

January 23, 2017, the morning of the parties’ scheduled non-jury trial, the

Honorable Gene Cohen conducted settlement discussions where Hatchigian was

represented by counsel. See ECF No. 15, Ex. C. Following negotiation, the parties

agreed to settle the case for $3,000. Id. at 3. Hatchigian’s attorney read the

settlement into the record and Hatchigian affirmed his acceptance of the

settlement. Id. at 5. However, Hatchigian later refused to sign the settlement

release provided by Carrier and the funds were not disbursed. See ECF No. 15 at ¶

43 (noting Carrier withheld payment contingent on Hatchigian’s execution of a

release).2

        On March 5, 2017, Hatchigian moved to invalidate the settlement in the

Philadelphia County Court of Common Pleas arguing that Carrier and Peirce-



1
 The Complaint asserted claims for breach of contract, breach of warranty, negligent design, and
violation of the Magnuson-Moss Warranty Act. ECF No. 15, Ex. B.
2
  In the state settlement transcript, Hatchigian seems to admit that he installed the Carrier unit
himself, and then refused to sign the release because he wanted to be able to buy another Carrier
air conditioning unit, install it himself again, and retain the right to sue if it caused mold. Carrier
wanted a release that prevented Hatchigian from bringing future lawsuits against them if he
installed the unit himself. In the Amended Complaint, Hatchigian claims that the release was
“unconscionably broad.”

                                                   3
        Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 4 of 16




Phelps failed to timely disburse the settlement funds. See ECF No. 15, Ex. E. In

denying the Motion, the court described Hatchigian’s refusal to sign the

“appropriate and necessary release” as “unreasonable.” See ECF No. 15, Ex. F at 2.

On May 21, 2018, the Pennsylvania Superior Court affirmed the denial on appeal,

finding Hatchigian’s arguments “meritless because Hatchigian himself agreed to

the settlement on the record.” ECF No. 15, Ex. I at 4. To date, Plaintiff Hatchigian

has not returned a signed release and the funds have not been disbursed. See ECF

No. 16 at 3; ECF No. 17. Ex. B at 7.

      On August 17, 2020, Hatchigian, joined by his wife, brought suit in federal

court claiming for negligence, breaches of implied and express warranty, breach of

contract, and violations of the Magnuson-Moss Warranty Act, 15 U.S.C § 2301, et

seq. and the Pennsylvania Unfair Trade Practices and Consumer Protection Law,

73 Pa. Cons. Stat. § 201-1, et seq. See ECF No. 1. On December 3, 2020, this

Court granted Carrier’s and Peirce-Phelps’ Motions to Dismiss that Complaint

without prejudice after finding that Plaintiffs failed to establish a basis for the

Court’s subject matter jurisdiction. See ECF No. 12.

      On December 18, 2020, Plaintiffs filed an Amended Complaint adding the

County of Philadelphia and the Court of Common Pleas of Philadelphia County as

defendants. See ECF No. 15. The Amended Complaint also added causes of action

for breach of settlement, violations of the Federal and Pennsylvania Constitutions,


                                            4
         Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 5 of 16




deprivation of civil rights under 42 U.S.C. § 1983, and declaratory judgment

pursuant to 42 Pa. Cons. Stat. § 7532. Id. The Amended Complaint incorporates

the factual averments made in the initial Complaint and also alleges that the

County of Philadelphia and the Court of Common Pleas of Philadelphia County

violated Hatchigian’s civil rights and constitutional right to due process by

declining to invalidate his January 23, 2017 settlement agreement. ECF No. 15 at

¶¶ 51–73.

II.    STANDARD OF REVIEW

       Carrier and Peirce-Phelps argue under Federal Rules of Civil Procedure

12(b)(1) and (6) that the Court lacks subject matter jurisdiction, that Plaintiffs’

claims are barred by the applicable statute of limitations, and that Plaintiffs’ claims

are precluded by res judicata. ECF No. 16 at 2; ECF No. 17 at 2. They further

allege that, as a federal district court, this Court is barred from reviewing the

validity of Hatchigian’s state settlement agreement by the Rooker-Feldman

Doctrine. ECF No. 16 at 1; ECF No. 17 at 8. Plaintiffs’ Amended Complaint does

not remedy the jurisdictional flaws present in Plaintiffs’ initial Complaint. As a

result, this Court lacks subject matter jurisdiction to hear Plaintiffs’ case and,

accordingly, will discuss only the standard for a Rule 12(b)(1) Motion.3


3
  This Court will not reach whether Plaintiffs’ claims are barred by the applicable statutes of
limitation or are precluded by res judicata. “When a motion under Rule 12 is based on more than
one ground, the court should consider the 12(b)(1) challenge first because if it must dismiss the

                                               5
         Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 6 of 16




       “Federal courts are courts of limited jurisdiction. They possess only that

power authorized by [the United States] Constitution and [federal] statute[s.]” In re

Community Bank of N. Virginia Mortg. Lending Practices Litig., 911 F.3d 666,

670 (3d Cir. 2018) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994)) (alteration in original). “The burden of demonstrating that a case

falls within the jurisdiction of the federal court rests upon the party asserting

jurisdiction.” Id. Federal Rule of Civil Procedure 12(b)(1) authorizes a district

court to dismiss a complaint for “lack of jurisdiction over the subject matter” of the

case. Fed. R. Civ. P. 12(b)(1). The most common grounds for a federal court’s

jurisdiction are diversity jurisdiction, 28 U.S.C. § 1332, and federal question

jurisdiction, 28 U.S.C. § 1331.

       A motion to dismiss for lack of subject matter jurisdiction may present either

a facial attack or a factual attack. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800

F. 3d 99, 105 (3d Cir. 2015). A facial challenge concerns insufficient pleading, and

a factual attack concerns a disputed fact relevant to jurisdiction. Gould Elecs., Inc.

v. United States, 220 F. 3d 169, 176 (3d. Cir. 2000). Here, Carrier and Peirce-

Phelps present both facial and factual challenges in their Motions to Dismiss.




complaint for lack of subject matter jurisdiction, all other defenses and objections become
moot.” In re Corestates Trust Fee Litig., 837 F. Supp. 104, 105 (E.D. Pa 1993), aff’d 39 F. 3d 61
(3d Cir. 1994).

                                                6
        Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 7 of 16




       Where the motion presents a facial challenge to jurisdiction, “the Court must

accept well-pled factual allegations as true and may consider only the complaint

and any documents referenced therein or attached thereto.” See Lincoln Ben. Life

Co., 800 F.3d at 105. The Court may not consider affidavits or briefs in opposition.

Id. at 110. In contrast, a factual challenge to jurisdiction challenges whether the

District Court actually has subject matter jurisdiction based on the facts alleged.

Davis v. Wells Fargo, 824 F. 3d 333, 346 (3d Cir. 2016). To that end, “the court

may consider evidence outside the pleadings.” See Gould Elecs., Inc., 220 F. 3d at

176.

III.   DISCUSSION

       Carrier and Peirce-Phelps move to dismiss Plaintiffs’ Amended Complaint

for lack diversity jurisdiction and lack of federal question jurisdiction. Because the

Court finds that it lacks jurisdiction over these claims, it will not address all the

arguments raised in Defendants’ motions.

       A.    Plaintiffs Do Not Establish Complete Diversity.

       Plaintiffs’ Amended Complaint does not establish complete diversity

because both plaintiffs and three of the four named defendants—Peirce-Phelps, the

County of Philadelphia, and the Court of Common Pleas of Philadelphia County—

are citizens of Pennsylvania. Plaintiffs have not cured the factual defects present in




                                            7
        Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 8 of 16




their initial Complaint; in fact, adding two additional Pennsylvanian defendants

only further undermines their claim of federal jurisdiction.

       Federal Rule of Civil Procedure 8(a)(1) requires Plaintiffs to provide a short

and plain statement of the grounds for the court’s jurisdiction. The burden of

establishing diversity jurisdiction rests with the party asserting its existence.

McCann v. Newman Irrevocable Tr., 458 F.3d 281, 286 (3d Cir. 2006). A plaintiff

meets this burden by proving diversity of citizenship by a preponderance of the

evidence. See McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936).

       Under 28 U.S.C. § 1332, federal district courts may exercise diversity

jurisdiction over “all civil actions where the matter in controversy exceeds the sum

or value of $75,0004 . . . and is between . . . citizens of different States.” 28

U.S.C.A. § 1332. As this Court explained in its December 3, 2020 Memorandum

Opinion (ECF No. 12), the statute requires “complete diversity” between the

parties, meaning that “no plaintiff [may] be a citizen of the same state as any

defendant.” Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir.

2015) (internal citation omitted).

       The rules of citizenship are well established. “A natural person is deemed to

be a citizen of the state where he is domiciled. A corporation is a citizen both of



4
 Carrier also argues that the amount in controversy here does not exceed $75,000. ECF No. 17 at
7 n. 2.

                                              8
        Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 9 of 16




the state where it is incorporated and of the state where it has its principal place of

business.” Lincoln Ben. Life Co., 800 F.3d at 104. Finally, while states are not

“citizens” for purposes of diversity, counties are deemed to be citizens of the state

in which they are located. Moor v. Alameda County, 411 U.S. 693, 717 (1973).

(“[A] political subdivision of a State, unless it is simply ‘the arm or alter ego of the

State,’ is a citizen of the State for diversity purposes.”).

      Carrier and Peirce-Phelps have brought a factual challenge to this Court’s

subject matter jurisdiction, arguing that there is no complete diversity because

Plaintiffs are Pennsylvania citizens and Peirce-Phelps is also a Pennsylvania

citizen. In their Amended Complaint, Plaintiffs identify Peirce-Phelps as a

Delaware corporation with a principal place of business in Florida and Carrier as a

Delaware corporation with a principal place of business in Connecticut. See ECF

No. 15 at ¶ 10.

      Because Carrier and Peirce-Phelps have brought a factual challenge to

jurisdiction, this Court is not bound by the four corners of the Amended Complaint

and may consider evidence outside the pleadings. See Gould Elecs., Inc. v. United

States, 220 F. 3d 169, 176 (3d. Cir. 2000). When a factual challenge is made, “no

presumptive truthfulness attaches to plaintiff’s allegations, and the existence of

disputed material facts will not preclude the trial court from evaluating for itself

the merits of jurisdictional claims.” Mortensen v. First Fed. Sav. and Loan Ass’n,


                                            9
        Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 10 of 16




549 F.2d 884, 891 (3d Cir. 1977). Here, Plaintiffs have the burden to show that

jurisdiction does in fact exist and this Court “is free to weigh the evidence and

satisfy itself as to the existence of its power to hear the case.” Id.

       In their Amended Complaint, Plaintiffs allege that Peirce-Phelps “was

recently acquired by Watsco, a Florida entity.” No. 15 at ¶ 10. In their view, that

acquisition makes Peirce-Phelps a Florida citizen for diversity purposes. Peirce-

Phelps rejects this characterization and asserts that it “maintains its corporate

headquarters which is its center of direction, control, and coordination” in the

Commonwealth of Pennsylvania. ECF No. 16 at 13. This Court resolved the

citizenship question in its December 3, 2020 Memorandum Opinion (ECF No. 12)

and reaffirms that conclusion here. Upon review of affidavits supplied by Peirce-

Phelps, this Court determined that the company maintains its “nerve center” 5 and

principal place of business in Blue Bell, Pennsylvania. Plaintiffs’ contrary




5
  See ECF No. 12 at 5. The “principal place of business” refers to a company’s “nerve center” or
the location “where the corporation’s high level officers direct, control, and coordinate the
corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). This “‘nerve center’ will
typically be found at a corporation’s headquarters.” Id. at 81. Peirce-Phelps does not dispute its
Delaware incorporation, but argues that its principal place of business is Blue Bell, Pennsylvania.
ECF No. 8 at 7. Peirce-Phelps attaches an Affidavit from its Vice President and CEO averring
that it “maintains its corporate headquarters in Blue Bell, Pennsylvania where all of its core
executive and administrative functions are carried out.” ECF No. 8, Ex. C at 2. While Peirce-
Phelps sells equipment in multiple states, “the focal point of all its business activities is located
in Pennsylvania.” Id. at 3. Therefore, Defendant Peirce-Phelps’ Motion and Affidavit establish
that Blue Bell, Pennsylvania is the company’s “nerve center” and thus its principal place of
business for the purposes of diversity jurisdiction.

                                                10
       Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 11 of 16




assertion in their Amended Complaint does not rebut this finding and Peirce-

Phelps will be considered a Pennsylvanian citizen for diversity purposes.

      Even if Peirce-Phelps were not a citizen of Pennsylvania (which this Court

maintains it is) the Amended Complaint lacks complete diversity on its face

because defendants the County of Philadelphia and the Court of Common Pleas of

Philadelphia County are also Pennsylvanian citizens. It is well established that

counties are citizens of the state in which they are located. Moor v. Alameda

County, 411 U.S. 693, 717 (1973). Philadelphia County is located within the

Commonwealth of Pennsylvania, so the County of Philadelphia and the Court of

Common Pleas of Philadelphia are both Pennsylvania citizens.

      Because Defendants Peirce-Phelps, the County of Philadelphia and the Court

of Common Pleas of Philadelphia are citizens of Pennsylvania, there is no

complete diversity between Plaintiffs and Defendants, and diversity of citizenship

cannot be a basis for this Court’s jurisdiction over this matter.

      B.     Plaintiffs’ Claim Does Not Meet the Magnuson-Moss Warranty
             Act’s Jurisdictional Threshold.

      To the extent that Plaintiffs have pled a cause of action under the Magnuson-

Moss Warranty Act, 15 U.S.C. §§ 2301-2312, their allegations are not sufficient to

give this Court federal question jurisdiction under 28 U.S.C. § 1331.

      Plaintiffs’ Amended Complaint “incorporate[s] by reference Counts I

through V of the Complaint originally filed by Plaintiff Hatchigian in the state

                                          11
       Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 12 of 16




court action . . . as if they are stated verbatim herein as Counts VI–XI of this

Amended Complaint.” ECF No. 15 at 13 ¶ 79. Count IV of that state court

complaint alleged a cause of action for violations of the Magnuson-Moss Warranty

Act. ECF No. 15, Ex. B at 11. Construing Plaintiffs’ Amended Complaint liberally,

as required,6 Plaintiffs appear to assert that their claim under the Magnuson-Moss

Warranty Act provides a basis for federal question jurisdiction under § 1331.

       The Magnuson-Moss Warranty Act provides a cause of action for consumers

damaged by the failure of a supplier, warrantor, or service contractor to comply

with any obligation under the statute, an express or implied warranty, or a service

contract. 15 U.S.C. § 2310(d)(1). The statute contains a financial threshold, which

prevents a plaintiff from bringing a claim “if the amount in controversy is less than

the sum or value of $50,000 (exclusive of interests and costs) computed on the

basis of all claims to be determined in [the] suit.” 15 U.S.C § 2310(d)(3)(B).

       To determine whether the jurisdictional amount is met, the party asserting

federal jurisdiction must allege the value of the goods as warranted and the value

of the defective goods. See Neilon v. Chrysler Corp., No. CIV.A.97–5749, 1997

WL 798266, at *1 (E.D. Pa. Dec. 11, 1997). The plaintiff’s good-faith allegation of

damages controls the jurisdictional inquiry, unless it “appear[s] to a legal certainty



6
  Capogrosso v. The Supreme Court of New Jersey, 588 F.3d 180, 184 n. 1 (3d Cir. 2009) (“we
remain mindful of our obligation to construe a pro se litigant’s pleadings liberally”).

                                             12
        Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 13 of 16




that the claim is really for less than the jurisdictional amount.” Suber v. Chrysler

Corp., 104 F.3d 578, 583 (3d Cir. 1997) (quoting St. Paul Mercury Indemnity Co.

v. Red Cab Co., 303 U.S. 283, 289 (1938)).

       The Court resolved in its December 3, 2020 Memorandum Opinion (ECF

No. 12) that Plaintiffs’ initial Complaint alleged, at most, that the value of the

defective unit was $15,000.7 Plaintiffs did not update their Amended Complaint

with regard to the value of the air conditioner unit and this Court sees no reason to

change its earlier determination. Therefore, this Court lacks federal question

jurisdiction over Plaintiffs’ Magnuson-Moss Warranty Act claim.

       C.      Plaintiffs’ § 1983 Claim is Barred by the Statute of Limitations.

       Construed liberally,8 Plaintiffs’ Amended Complaint appears to assert that

the County of Philadelphia and the Court of Common Pleas of Philadelphia County

deprived Plaintiffs of their Fourteenth Amendment right to due process in violation


7
  See ECF No. 12 at 7. Plaintiffs allege few facts regarding monetary damages. Plaintiffs append
to their Complaint a bill they sent to Defendants to “replace the leaking Roof Top Condensing
Unit” for $15,000. ECF No. 1-5 Ex. 5 at 6. Plaintiffs allege that “in total,” they spent around
$30,000 for “fees and labor, materials and other unanticipated costs expended to rectify the
damage and unanticipated losses incurred due to the moldy Carrier unit.” ECF No. 1 at ¶ 85. At
most, the facts Plaintiffs allege suggest the value of the allegedly defective unit was $15,000.
8
  As pro se litigants, Plaintiffs are entitled to liberal construction of their Amended Complaint.
See Higgs v. Atty. Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended (Sept. 19,
2011). The policy of liberally construing pro se filings is “driven by the understanding that
‘[i]mplicit in the right of self-representation is an obligation on the part of the court to make
reasonable allowances to protect pro se litigants from inadvertent forfeiture of important rights
because of their lack of legal training.’” Id. (quoting Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 475 (2d Cir.2006)).



                                                13
        Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 14 of 16




of 42 U.S.C. § 1983 by denying Hatchigian’s Motion to Invalidate the settlement

agreement and subsequent appeals. 9 Plaintiffs seem to argue that this violation

provides a basis for federal question jurisdiction under § 1331, and that the Court

has supplemental jurisdiction under 28 U.S.C. § 1367 over its non-federal claims.

Plaintiffs allege that, by denying Hatchigian’s Motion to Invalidate the settlement

agreement, the County of Philadelphia “disregarded that civil actions are due to be

restored in the event settlements fail to materialize.” ECF No. 15 at ¶ 52. They

further state that, as a result of that decision, Hatchigian “was deprived of a trial on

the merits of his claims.” ECF No. 15 at ¶ 52.

       Notwithstanding their pro se status, Plaintiffs are still required to set forth

facts which establish this Court’s jurisdiction over their claims. To the extent that

Plaintiffs have plead a cause of action for deprivation of rights pursuant to 42

U.S.C. § 1983, their claim is time-barred.10 Though statute of limitations is


9
 Count IV of Plaintiffs’ Amended Complaint raises a claim under 42 U.S.C. § 1983 for
violations of their civil rights “that occurred after Plaintiff [Hatchigian] brought an action in
Philadelphia Country [sic] Common Pleas Court.” ECF No. 15 at ¶ 70. Count II of Plaintiffs’
Amended Complaint alleges that the County of Philadelphia and the Court of Common Pleas of
Philadelphia County violated Plaintiffs’ Fourteenth Amendment right to due process. ECF No.
15 at ¶¶ 51–62.
10
   Even if the Plaintiffs had pled a cause of action under § 1983 that was not time-barred, the
Philadelphia County Court of Common Pleas, as part of Pennsylvania’s unified judicial system,
shares in the Commonwealth’s Eleventh Amendment immunity. See Benn v. First Judicial Dist.
of Pa., 426 F.3d 233, 241 (3d Cir. 2005) (holding that Pennsylvania’s Judicial Districts are
entitled to immunity from suit under the Eleventh Amendment). As there is no indication
Pennsylvania has waived its Eleventh Amendment immunity, Plaintiffs’ claims against the
Philadelphia County Court of Common Pleas would likely be barred by the Eleventh
Amendment.

                                               14
       Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 15 of 16




generally an affirmative defense, a district court is permitted to dismiss a

claim sua sponte if it is clear on the face of the Complaint that the claim is time-

barred. McPherson v. United States, 392 Fed.Appx. 938, 943 (3d Cir. 2010) (“We

agree that when a statute-of-limitations defense is apparent from the face of the

complaint, a court may sua sponte dismiss the complaint”).

      A § 1983 claim is characterized as a personal-injury claim and thus is

governed by the applicable state’s statute of limitations for personal

injury claims. Cito v. Bridgewater Twp. Police Dep’t, 892 F.2d 23, 25 (3d

Cir.1989). The alleged injury occurred in Pennsylvania, so Pennsylvania’s two-

year statute of limitations period applies. See 42 Pa.C.S.A. § 5524. The injury here

occurred, at the latest, on May 21, 2018 when the Pennsylvania Superior Court

affirmed the denial of Hatchigian’s Motion to Invalidate. So, the permissible

period to challenge that decision through a § 1983 claim expired in May 2020.

Plaintiffs did not raise the § 1983 claim until December 18, 2020 in their Amended

Complaint. Therefore, any § 1983 claim raised in the Amended Complaint will be

dismissed as time barred.

      As Plaintiffs’ § 1983 claim is time-barred, this Court declines to exercise

supplemental jurisdiction over the remaining state law claims. “A district court can

decline to exercise supplemental jurisdiction in several circumstances, including a

situation where ‘the district court has dismissed all claims over which it has


                                          15
         Case 2:20-cv-04110-CFK Document 22 Filed 02/26/21 Page 16 of 16




original jurisdiction,’ as in this case.” Trinity Indus., Inc. v. Chicago Bridge & Iron

Co., 735 F.3d 131, 135 (3d Cir. 2013) (quoting 28 U.S.C. § 1367(c)(3)).

   D. Leave to Amend

      The Court should give plaintiffs leave to amend their complaint where

justice so requires. Fed. R. Civ. P. 15(a)(2). But where leave to amend would be

futile, denial of leave to amend is appropriate. See Kanter v. Barella, 489 F.3d 170,

181 (3d Cir. 2007). The Court will not grant Plaintiffs leave to further amend their

Amended Complaint because the Court does not see how an amendment on this

record could cure these deficiencies.

   IV.     CONCLUSION

      For the foregoing reasons, this Court will grant Defendant Carrier and

Defendant Peirce-Phelps’ respective Motions to Dismiss the Amended Complaint

for Lack of Subject Matter Jurisdiction and will dismiss this action in its entirety.

An appropriate order will follow.




                                          16
